Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Drawing amendments filed 25 November 2020 are accepted and entered.

Specification
	Specification amendments filed 25 November 2020 are entered. 

Allowable Subject Matter
	Claims 1-5 and 21-25 are allowed. 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 21, the prior art of record does not teach in combination with the other limitations of the independent claim: “mixing the primary air source [heated with exhaust from the reciprocating engine] and the air from the blower pump [that was extracted from the compressor discharge plenum] to produce a mixed compressed air having a temperature higher than the... primary air source”.
Although prior arts of record separately teach an auxiliary air compression system providing compressed air that has been heated by reciprocating engine exhaust to a gas turbine engine (e.g., Kraft WO2014066276) and air from the compressor discharge being further compressed for reinjection to the gas turbine (e.g., Mizukami 20110138818), the combination of the two is not found in the prior art of record. Additionally, various portions of the separate prior art references teach away from their combination. For example, Kraft teaches against the combination of recuperated (heated) primary air being combined with air extracted from the compressor discharge plenum for reinjection to the gas turbine engine.


Correspondence	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741                                                                                                                                                                                                        
/Craig Kim/Primary Examiner, Art Unit 3741